Citation Nr: 1037764	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-30 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include schizoaffective disorder, 
schizophrenia and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1986 to March 
1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

In August 2010, the Board received a July 2010 letter from the 
appellant's therapist, S.M.  The Board notes that VA regulations 
require that pertinent evidence submitted by the appellant must 
be referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a 
written statement dated in July 2010, the appellant's 
representative waived RO consideration of the new evidence.  
Thus, the Board finds no prejudice to the appellant in proceeding 
to adjudicate this appeal.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
appellant has a current diagnosis of PTSD.

2.  The evidence of record does not demonstrate that the 
appellant's acquired psychiatric disorders other than PTSD, to 
include schizoaffective disorder, schizophrenia and major 
depressive disorder, are etiologically related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

2.  An acquired psychiatric disability other than PTSD, to 
include schizophrenia and major depressive disorder, was not 
incurred in, or aggravated by, active service, and a psychosis 
may not be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, letters 
dated in April 2005, June 2005 and September 2006 fully satisfied 
the duty to notify provisions.  The September 2006 letter also 
provided notice of additional sources of information the 
appellant could submit to show personal trauma.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Dingess/Hartman at 490.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records are in the file.  
However, the appellant's service treatment records are 
incomplete.  Records from Blanchfield Army Hospital are 
unavailable and there is no discharge examination report of 
record.  Inasmuch as the appellant was not at fault for the loss 
of these records, VA is under heightened obligation to assist the 
appellant in the development of his claim.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  This heightened obligation includes 
searching for alternative medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).  The RO has undertaken the required procedures to 
reconstruct the appellant's records from alternative sources, 
including requests to the facility where the appellant alleges 
she was treated during service.  All relevant records that could 
be located have been associated with the file and the appellant 
was notified of the unavailability of records.  The Board finds 
that the duty to assist is discharged.

The appellant's Social Security Administration records have been 
associated with the file.  Private medical records identified by 
the appellant have been obtained, to the extent possible.  At the 
April 2010 Board hearing, the appellant's representative noted 
that records from Hennepin County Medical Center Crisis Center 
from 1990 were not of record.  The undersigned Veterans Law Judge 
granted a 30 day extension for the appellant to submit the 
records.  The records were not submitted within 30 days of the 
hearing.  Additionally, the Board notes that a November 2009 
letter to the appellant requested the appellant to complete and 
return an enclosed VA Form 21-4142, Authorization and Consent to 
Release of Information, for Hennepin County Medical Center Crisis 
Center.  There is no indication the appellant responded to the 
request.  If a claimant wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must 
be understood as a duty to assist the veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  Therefore, the Board finds VA's 
duty to assist concerning the Hennepin County Medical Center 
records has been satisfied. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a May 2006 medical examination to 
obtain an opinion as to whether any psychiatric disorders, to 
include PTSD, found in the examination was the result of service.  
As the appellant's claim was for service connection for PTSD due 
to sexual trauma, the appellant's representative requested 
another medical examination with a female staffer in an October 
2007 letter.  The appellant was afforded a December 2007 VA 
examination with a female examiner.  Both opinions were rendered 
by a medical professional following a thorough examination and 
interview of the appellant.  The examiners obtained an accurate 
history and listened to the appellant's assertions.  The claims 
file was reviewed.  The examiners laid a factual foundation for 
the conclusions that were reached, and the October 2007 VA 
examiner specifically addressed the appellant's sexual trauma 
claims.  The October 2007 VA examiner stated that, concerning an 
opinion as to the etiology of the appellant's major depressive 
disorder, "with the available information, I cannot resolve this 
issue without resort to mere speculation."  As the examiner 
explained the basis for being unable to render the requested 
opinion without resort to mere speculation based on the 
appellant's service treatment records, private medical records, 
and the examination, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).  The 
Board finds that the examinations are adequate.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

II.  Service Connection

Applicable Law

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as a psychosis, if manifest to 
a degree of 10 percent or more within one year after separation 
from active duty, may be presumed to have been incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  
Where there is a diagnosis of PTSD by a mental health 
professional, it is generally presumed to be in accordance with 
38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis 
are based are presumed to be sufficient to cause the Veteran's 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies 
depending upon whether the Veteran 'engaged in combat with the 
enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Where, as here, the Veteran 
did not engage in combat with the enemy, her lay testimony, in 
and of itself, is not sufficient to establish the occurrence of 
her alleged stressor.  Instead, the record must contain evidence 
that corroborates her testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  

Additionally, during the course of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to provide that if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39843 (2010).  As the appellant's claim is not 
related to her fear of hostile military or terrorist activity, 
the amended version of 3.304(f) is not applicable in this case.  

PTSD 

The appellant claims that she has PTSD as a result of sexual 
trauma in service.  At the April 2010 Board hearing, the 
appellant stated that she was coerced into a sexual relationship 
with a senior non-commissioned officer sergeant.  The appellant 
testified that the relationship started when they were leaving a 
field project in the dark and the sergeant kissed her.  She said 
she let him kiss her because he was of a higher rank.  The 
appellant testified that she never informed the sergeant that it 
was not her desire to kiss him or to have sex with him.  She 
stated that the sergeant transferred her temporarily over into 
his unit, although it was not documented, and put her in a 
private room. The December 2007 VA examination reports reflects 
that she reported that the sergeant demanded sex from her on 
nearly a daily basis for about a two month period.  

The December 2007 VA examiner found that the appellant did not 
meet the criteria for PTSD under DSM-IV.  Based on her report of 
having repeatedly unwanted sexual encounters with a commanding 
officer, the VA examiner found the appellant met Criteria A1 and 
2, traumatic event and feelings of helplessness.  However, she 
did not meet PTSD Criterion B (re-experiencing), Criterion C 
(avoidance and numbing), or Criterion D (persistent symptoms of 
increased arousal).  None of the private medical evidence of 
record supports a diagnosis of PTSD.  

The appellant has expressed a belief that she has PTSD as a 
result of sexual trauma in service.  The Board notes that the 
appellant and other persons can attest to factual matters of 
which they have first-hand knowledge.  Although a lay person may 
be competent to report the diagnosis or etiology of a disability, 
PTSD is not, in the Board's opinion, the type of disorder which 
is susceptible to lay opinion concerning diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the absence of any currently diagnosed PTSD disability, the 
claim of service connection for PTSD must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).  As the benefit-of-the-doubt rule is not applicable, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric Disorder Other Than PTSD

The December 2007 VA examination report indicates the appellant 
had current diagnoses of schizophrenia and major depressive 
disorder.  The appellant also had a prior history of alcohol 
dependence and an eating disorder.  A July 2010 letter from S.M., 
a Licensed Independent Clinical Social Worker (LICSW), indicates 
that the appellant has a diagnosis of schizoaffective disorder.  
The appellant has claimed that she began to feel depressed and 
anxious in service, even before the alleged sexual trauma 
occurred, possibly in early 1987.  See April 2010 Hearing 
Transcript, at 4-5.  The appellant reported that she felt 
depressed and suspicious, and had thoughts of suicide after the 
alleged sexual trauma.  See April 2010 Hearing Transcript, at 17.       

A May 1986 medical examination report upon enlistment in service 
indicates the appellant was psychiatrically normal.  In a May 
1986 report of medical history upon enlistment in service, the 
appellant denied having depression or excessive worry, or nervous 
trouble of any sort.  The report indicates the appellant reported 
previous treatment for alcoholism, and a history of drug use.  
She reported being drug and alcohol free since 1983.  Thus, the 
May 1986 medical examination report and May 1986 report of 
medical history indicate that the appellant did not have any 
mental health disorders upon entry into service.  

The appellant's service personnel records indicate she sought 
treatment for mental health problems.  A December 1987 General 
Counseling Form indicates the appellant was advised to seek help 
at mental health.  The form noted that the appellant's inability 
to be able to adapt to the military life was causing her much 
hardship and that she was spending more time thinking about how 
to get out of the army than she was about working.  A January 
1988 General Counseling Form reflects that the appellant failed 
to use her chain of command when she made her own appointment at 
mental health.  Although all of the appellant's available service 
treatment records have been obtained, there is no record of an 
examination upon discharge from service.  

The earliest clinical record in the claims folder is a December 
1999 medical record from Pyramid Counseling Center, which 
indicates the appellant was treated for bulimia and had a history 
of alcohol dependence.  Pyramid Counseling Center records from 
1999 to 2005 indicate that the appellant also had diagnoses of 
major depressive disorder and schizophrenia.  A February 2003 
Pyramid Counseling Center record reflects that the appellant was 
in the Army, but does not indicate that there was a nexus between 
her service and psychological disorders.  A July 2006 medical 
report signed by S.M., a social worker, indicates that the 
appellant reported the onset of symptoms of schizoaffective 
disorder in young adulthood.  The July 2006 report noted that the 
appellant had sought mental health treatment for the past 10 
years, and reported a suicide attempt in 1986.  Social security 
records indicate the appellant was determined disabled due to 
schizophrenic, paranoid and other functional psychotic disorders.  
Private medical records from The Storefront Group from October 
2007 to November 2009 indicate the appellant has received 
treatment for schizoaffective disorder, but do not indicate that 
there is a nexus between any mental disorder and service.  

The December 2007 VA examiner, a psychologist, opined that the 
appellant's schizophrenia was not a result of her military 
service or alleged sexual trauma due to the length of time 
between her discharge from military service and the onset of the 
psychiatric condition.  The Board finds the VA examiner's opinion 
to be highly probative as it was based on a full review of the 
claims folder, including private medical records and service 
treatment records.  

The December 2007 VA examiner noted that the appellant had 
received treatment for major depressive disorder since 1995 and 
that it could not be determined from her self report how long she 
had experienced episodes of depression prior to seeking mental 
health treatment.  Records from military service indicate that 
those around her noted behavioral problems such as 
inattentiveness to uniform and appearance, carelessness about her 
work, and disinterest in her position in the military.  The 
examiner noted that if these problems reflected a change in her 
behavior, it is possible that she experienced a depressive 
episode while in the military.  However, with the available 
information, the VA examiner could not resolve the issue of 
whether the appellant's major depressive disorder was related to 
service without resort to mere speculation.  

The May 2006 VA examiner opined that the appellant's mental 
health problems were not related to her military experiences.  
The May 2006 VA examination was not adequate, as the VA examiner 
did not base his opinion on a full report of the appellant's 
history, including her sexual assault claims.  As such, the Board 
finds that the May 2006 VA examination report has less probative 
value than the December 2007 VA examination report.

In the July 2010 letter, S.M., a Licensed Independent Clinical 
Social Worker (LICSW), noted that the appellant had 
schizoaffective disorder and a history of lack of assertiveness 
and difficulty with life skills.  S.M. stated that it is likely 
the appellant was quite intimidated and traumatized by the 
unwanted liaison with the senior officer and that she may have 
felt the only way to escape the abuse was to agree to an early 
discharge.  S.M. stated that her difficulties at work while in 
the Army and the various infractions and decline in her 
performance may have resulted from the abuse and trauma she 
experienced.  S.M. opined that a pattern of repeated sexual abuse 
and trauma could have contributed to the appellant's mental 
illness and eventual decompensation.  The systematic abuse and 
victimization may have resulted in her decline in performance, 
grooming, and over all functioning and ultimately resulted in her 
agreeing to an early discharge.  Although S.M. stated that the 
events the appellant described in service may have contributed to 
her mental illness, such opinion is no more than speculative in 
nature, and does not rise to the level of "at least as likely as 
not."  As such, the Board accords less probative value to the 
July 2010 letter opinion from S.M. than the December 2007 VA 
examiner's opinion.  The December 2007 VA examiner's opinion was 
based on a full review of the appellant's claims folder, and 
there is no indication S.M. had access to the appellant's service 
treatment records.  Further, the December 2007 VA examiner was a 
psychologist, while S.M. is a LCISW. 

The appellant has claimed that there is a nexus between her 
current mental health disorders and service.  Although a lay 
person may be competent to report the etiology of a disability, 
psychiatric disorders, are not in the Board's opinion, the type 
of disorder which is susceptible to lay opinion concerning 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Even if the appellant were competent to provide an 
opinion as to the etiology of a disorder which is typically 
confirmed by a medical professional, the Board finds that the 
probative value of any such opinion is outweighed by that of the 
December 2007 VA examiner, who has more education, training and 
experience in evaluating the etiology of psychological disorders 
than the appellant.    

A claim for entitlement to service connection may also be 
established upon a showing of continuity of symptomatology since 
service.  The appellant has claimed that she has had a 
psychiatric disorder since service.  In her March 2006 claim, the 
appellant stated that she first became depressed in basic 
training when she was belittled for not being able to do or 
understand certain things.  She stated that the harassment 
continued at her first duty station and she contemplated suicide.  
She stated that she talked to a psychologist who told her she was 
alright and needed to go back to her unit.  She also reported 
talking to a priest on the base about her mental health issues.  
The appellant reported that she attempted suicide in 1990 and was 
diagnosed and treated for depression at Hennepin County 
Metropolitan Medical Crisis Center.  She reported that she has 
continued to have symptoms.  As a lay person, the appellant is 
not competent to state whether she has had a medical diagnosis of 
major depressive disorder or schizophrenia since service.  
However, she is competent to report her symptoms.  See Jandreau 
492 F. 3d at 1376-77.  

The Board finds that the appellant's assertion that she has had 
symptoms of a psychiatric disorder since service is less than 
credible.  Records dated in March 1993 from the Army Council 
Review Board concerning the appellant's request to change the 
nature of her discharge from service provide a different account 
of the appellant's discharge from service.  The appellant told 
the Review Board that she asked to get out of the Army because of 
the drug and alcohol use.  She stated that she did not want to 
get out of the Army, and that she had talked to someone at the 
chapel to see what he could do for her.  The statements are more 
contemporaneous to the appellant's time in service than her more 
recent claims, and indicate that she left service due to the 
exposure to drug and alcohol use.  Some of the appellant's other 
statements concerning her history have been inconsistent.  She 
told the December 2007 VA examiner that she had abstained from 
the use of alcohol since her treatment at age 21.  However, a 
June 2003 Pyramid Counseling Center record indicates she reported 
having a relapse 6 1/2 years ago.  She also denied a history of 
illicit drug use, although her May 1986 report of medical history 
upon entry into service indicated she reported using marijuana 
and cocaine once.  Due to the inconsistencies, the Board finds 
the appellant's claim that she has had symptoms of a psychiatric 
disorder continuously since service to be less credible than 
other evidence of record indicating she was diagnosed with 
psychiatric disorders several years later.

The appellant's assertion that she has had a psychiatric disorder 
since service is not supported by the evidence of record.  There 
is no evidence the appellant had treatment for a psychiatric 
disorder, to include depression and schizophrenia, in service or 
within one year of service.  At the April 2010 Board hearing, the 
appellant's representative noted that the appellant was first 
treated for mental health problems in 1990, more than two years 
after service.  A 1991 statement from a previous employer 
indicates that the appellant worked six nights a week (30-35 
hours) while attending school, and that she was very punctual.  A 
November 1991 record from another employer indicates the 
appellant was commended for her work during a snowstorm.  The 
records do not indicate the appellant had any mental health 
problems.  A July 2006 medical record indicates the appellant had 
sought mental health treatment for only the past ten years.  The 
private medical records and employer statements are more 
contemporaneous to service than the appellant's more recent 
statements, and are thus, more probative.

As a result of the above evidence, the Board finds that service 
connection is not warranted for an acquired psychiatric 
disability, to include schizoaffective disorder, schizophrenia, 
and major depressive disorder.  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Here, the 
lack of clinical evidence reflecting treatment pertaining to a 
psychiatric disability until 1996, and the appellant's assertion 
that she was not treated until 1990, when considered in 
conjunction with the fact that the appellant's service treatment 
records failed to document any psychiatric treatment are against 
her claim for service connection.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include schizoaffective disorder, 
schizophrenia, major depressive disorder, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


